DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to applicant’s amendment filed 2/14/2022, wherein claims 11-12, 14, 17, and 18 are amended, claims 1-10 and 18-20 were previously canceled, no claims have been newly canceled, and no claims are new. Therefore, claims 11-18 are currently pending.
The Applicant’s amendments to the claims have overcome some of the claim objections previously set forth in the Non-Final Rejection dated 1/20/2022. The claim objection with regards to claim 12 has not been overcome at this time. The Examiner has reiterated the claim objection below under the claim objections’ header.
The Applicant’s amendments to the claims have overcome some of the rejections under 35 U.S.C. § 112(b) previously set forth in the Non-Final Rejection dated 1/20/2022. The Examiner has reiterated the rejections under 35 U.S.C. § 112(b) below under the Claim Rejections – 35 USC § 112 header.
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Applicant’s Argument page 7- page 8
The Applicant has argued that the Chuvashova et al. (US 2019/0192781; hereinafter Chuvashova) should be removed as a prior art reference to the present application based on Chuvashova being an exception to the definition of prior art under 35 U.S.C. § 102(a)(1).
The Chuvashova reference was applied under 35 U.S.C. § 102(a)(2) within the Non-Final dated 1/20/2022 (see page 6) rather than the argued 35 U.S.C. § 102(a)(1). Therefore, the Chuvashova reference cannot be disqualified as prior art as an exception under 35 U.S.C. § 102(b)(1)(A) as the proper exception of 35 U.S.C. § 102(a)(2) would be any of 35 U.S.C. § 102 (b)(2)(A-C) which the applicant has not provided.
	For further reference the Examiner suggests reference to MPEP sections 717.01, 717.02, and 2154.02. More specifically, see 717.02(a)(B) – “Requirements to Establish Common Ownership” provides examples on how to properly provide a clear and conspicuous statement.
	Therefore, the Applicant’s arguments filed 2/14/2022 have been fully considered but are not persuasive as the arguments pertain to arguing an exception under 35 U.S.C. § 102(a)(1) which is incorrect as the Chuvashova reference was applied under 35 U.S.C. § 102(a)(2).
Claim Objections
Claims 11-12 and 14 are objected to because of the following informalities:  
Claim 11, line 8 recites “when said actuator is 
Claim 12, line 3 recites “wherein the surfaces areas” (bolded for emphasis). The Examiner suggests amending this to recite “wherein the  surface areas” as the current claim language of “surfaces areas” is inconsistent to how “surface areas” is recited within claim 12, line 2.
Claim 14, line 3 recites “the operation for delivering a dose medicament”. The Examiner suggests amending this to recite “the operation for delivering [[a]] the dose ” as claim 11, last line recites “an operation for delivering a dose”. Therefore, the Examiner suggests the aforementioned amendment for language consistency because the Examiner believes “the operation for delivering a dose medicament” (claim 14, line 3) and “an operation for delivering a dose” (claim 11, last line) is the same operation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the operation of said actuator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected under 35 U.S.C. § 112(b) as the claim is dependent upon a rejected claim under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuvashova et al. (US 2019/0192781; hereinafter “Chuvashova”).
With regards to claim 11, Chuvashova discloses (Figs. 1-23) a medicament delivery device  (See [0041] “medicament delivery device”) comprising: 
a housing (10, 12), 
a stop ring (158) rotationally fixed to and longitudinally slidable relative to the housing (See [0051] “This connection provides a rotational lock of the stop ring 158 while allowing movement in the longitudinal direction”), and 
an actuation mechanism (40 and [0043]) arranged inside said housing (See Fig. 5, which shows components of the actuation mechanism arranged inside the housing), where the actuation mechanism comprises: 
a plunger rod (42) arranged to act on a stopper (18) of a medicament container (16) (See Abstract “a plunger rod arranged to act on a stopper of a medicament container”); 
an actuator (84) arranged slidable and connected to the plunger rod for acting on the stopper when said actuator is operated by displacing the plunger rod in a longitudinal direction of the actuation mechanism (See Abstract “an actuator arranged slidable and connected to the plunger rod for acting on the stopper when said actuator is operated by displacing it in a longitudinal direction of the actuation mechanism”), where the actuator comprises an outside surface defined by a plurality of ledges (90I-90VII, 94, 96) (See [0045] “The actuator 84 is further arranged with a number of sets of ledges 90 on its outer surface”); and 
an activator (104) rotatable arranged for activating said actuation mechanism (See [0048] “allowing rotation of the activator 104”) and for setting a dose (See abstract “An activator for activating the actuation mechanism and for setting a dose”); 
wherein the activator comprises a generally tubular activator sleeve (148) having an outside surface threadedly engaged with the stop ring such that rotation of the activator causes the stop ring to move axially relative to the housing (See [0051]  “The activator sleeve 148 is further arranged with a spirally extending groove 152 on its outer surface, Fig. 10….The groove 152 is intended to interact with at least one ledge 156 arranged on an inner surface of a stop ring 158”), wherein the activator sleeve is arranged coaxial and outside of the actuator (See Fig. 11, which shows the activator sleeve 148 being outside of the actuator 84), where the activator sleeve comprises an inner surface having radially inward directed protrusions (150) having side surfaces of different inclinations that contact and follow the plurality ledges on the outside surface of the actuator such that said activator sleeve is rotated when said actuator is operated (See [0050] “The inner surface of the activator sleeve 148 is arranged with two inwardly directed protrusions 150 at a proximal area thereof, which protrusions 150 are designed with a number of side surfaces having different inclinations as seen in FIG. 9a.” and [0012] “the activator sleeve is rotated when the actuator is operated”), 
wherein a first audio generating mechanism (94, 150) comprises audio generating elements (94) and said protrusions (150) on the inner surface of the activator sleeve, where the protrusions flex radially outward when cooperating with said audio generating elements and then flexes back inward for generating an audible signal after an operation for delivering a dose (See [0050] Adjacent the protrusions 150, cut-outs 151 are provided, enabling some flexing in the radial direction of the protrusions 150” and [0061] “The passing of the ledge 94 of the protrusions 150 is facilitated by the flex obtained by the cut-outs 151”) (As the protrusions 150 pass the ledge 94 an audible signal or a click would be generated due to the flexing inwardly caused by the cut-outs 151).
With regards to claim 12, Chuvashova discloses the claimed invention of claim 11, and Chuvashova further discloses (Figs. 1-23) that said first audio generating mechanism (94, 150) comprises surface areas (92) on which said protrusions (150) slide during rotation of said activator sleeve (148), wherein the surfaces areas are arranged with distally directed ledges (94) of the plurality of ledges (90I-90VII, 94, 96) causing sudden impact of said protrusions (See [0046] “An area between the fourth section 90IV and the sixth section 90VI is arranged as a wedge-shaped ramp 92 having a distally directed ledge 94. The sets of ledges are repeated two times around the circumference of the actuator 84.” Also see [0061] “The passing of the ledge 94 by the protrusions 150 is facilitated by the flex obtained by the cut-outs 151.”) (Since the protrusions 150 pass the ledge 94 and flex inwardly after passing the ledge due to the cut-outs 151 an audible signal or click would be created due to the sudden impact of the protrusions against the ramp 92.).
With regards to claim 13, Chuvashova discloses the claimed invention of claim 12, and Chuvashova further discloses (Figs. 1-23) that said surface areas (92) are slanted and terminate in the distally directed ledges (94) of the plurality of ledges (90I-90VII, 94, 96) (See [0046] “a wedge-shaped ramp 92” which is shown in Fig. 8a. Based on the disclosure and Fig. 8a it can be determined that the surface areas 92 are slanted and terminate in the distally directed ledge 94.).
With regards to claim 14, Chuvashova discloses the claimed invention of claim 13, and Chuvashova further discloses (Figs. 1-23) that the distally directed ledges (94) of the plurality of ledges (90I-90VII, 94, 96) also functions as locking elements so as to lock said actuator (84) after the operation for delivering a dose medicament (See [0013] “The actuator is locked after dose delivery and this may be performed in that the actuator is arranged with locking elements arranged to cooperate with the protrusions of the activator sleeve such as to lock the actuator after operation for delivering a dose of medicament. The locking elements may also comprise ramped or wedge-shaped sections on which the protrusions of the activator sleeve may slide before coming in contact with the generally transversal ledges”).
With regards to claim 15, Chuvashova discloses the claimed invention of claim 14, and Chuvashova further discloses (Figs. 1-23) that said actuator (84) is arranged with inclined ledges (90I, 90III, and 90IV) of the plurality of ledges (90I-90VII, 94, 96) cooperating with said protrusions (150), which inclined ledges of the plurality of ledges are arranged inclined in relation to a longitudinal axis (See Fig. 8a which shows the inclined ledges 90I, 90III, and 90IV arranged inclined in relation to a longitudinal axis extending along the actuator).
With regards to claim 16, Chuvashova discloses the claimed invention of claim 15, and Chuvashova further discloses (Figs. 1-23) the distally directed ledges (94) of the plurality of ledges (90I-90VII, 94, 96) are interconnected with the inclined ledges (90I, 90III, and 90IV) of the plurality of ledges such that turning of said activator sleeve (148) moves said protrusions from a locking position to a release position of said actuator (See [0014] “the transversal ledges may be interconnected with the inclined ledges such that turning of the activator sleeve moves the protrusions from a locking position to a release position of the actuator.” and [0052] “The actuator 84 is locked in that position by the protrusions 150 of the activator sleeve 148 being in contact with the distal surface of the ledge 90VII of the actuator, FIG. 11”.) (The release position is when the protrusions are not in contact with the ledge 90VII.).
With regards to claim 17, Chuvashova discloses the claimed invention of claim 11, and Chuvashova further discloses (Figs. 1-23) that the medicament delivery device further comprises a toggle sleeve (70) operably arranged between said actuator (84) and said plunger rod (42) for urging the plunger rod in a proximal direction during the operation of said actuator (See [0015] “a toggle sleeve operably arranged between the actuator and the plunger rod for urging the plunger rod in a proximal direction during operation of the actuator.”, see [0045] “Coaxial with and outside of the toggle sleeve 70 is a generally tubular actuator 84”, and see Fig. 18-19 which shows the plunger rod 42 being inside the toggle sleeve 70), wherein said plunger rod is arranged with threads (44), a driver (52) non-rotatably connected to said plunger rod (See [0015] “a driver non-rotatably connected to the plunger rod” and [0043] “The plunger rod 42 is arranged to fit into a generally tubular driver 52”), wherein the driver is arranged with protrusions (64) on its outer surface (See [0044] “The outer surface of the driver 52 is further arranged with two outwardly directed protrusions 64 arranged on opposite sides of the driver 52”), that said toggle sleeve is arranged with surfaces (66) inclined in relation to a longitudinal axis (See [0044] “The edge surfaces 66 of the toggle sleeve 70 have a certain configuration as seen in FIG. 7, having a first section 66I with an inclination alpha. The first section 66I is then interrupted by a second section 66II with a very steep inclination beta and in an opposite direction as the first section 66I.), causing a rotation of said driver and said plunger rod when said actuator and said toggle sleeve are moved in the proximal direction (See [0060]), further comprising a second audio generating mechanism comprising audio generating elements (56, 58, 60, and 62) arranged between said driver and a component (32) fixed in relation to said housing (10, 12) (See [0043] “The proximal end of the driver 52 is provided with ramped surfaces 56 that end in ledges 58, which ledges 58 interact with ledges 60 on ramped surfaces 62 on a distally directed surface of the end wall 32 of the distal housing part 10 surrounding the threaded central passage 48.”) (The ramped surfaces 56 of the driver 52 slide on the ramped surfaces 62, the ramped surfaces 56 come to the ledges 58 and 60 causing a sudden movement of the proximal direction of the driver, which creates an audible signal as the ramped surfaces 56 and 62 hit each other.).
With regards to claim 18, Chuvashova discloses the claimed invention of claim 17, and Chuvashova further discloses wherein said second audio generating elements (56, 58, 60, and 62) comprises slanting surfaces (56, 62) arranged both on a proximal end (See at 56 in Fig. 6) of the driver (52) and on an end wall (32) of the housing (10, 12), where engagement and relative rotation of the slanting surfaces will cause an audible signal when a dose delivery sequence is terminated (See at [0043] “The proximal end of the driver 52 is provided with ramped surfaces 56 that end in ledges 58, which ledges 58 interact with ledges 60 on ramped surfaces 62 on a distally directed surface of the end wall 32 of the distal housing part 10 surrounding the threaded central passage 48.”) (The ramped surfaces 56 of the driver 52 slide on the ramped surfaces 62, the ramped surfaces 56 come to the ledges 58 and 60 causing a sudden movement of the proximal direction of the driver, which creates an audible signal as the ramped surfaces 56 and 62 hit each other.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783